Eao, Chief Judge:
The merchandise covered by the protests listed in schedule A, annexed to this decision and made a part hereof, consists of military insignia which was assessed with duty at the rate of 42% per centum ad valorem, under item 353.50 of the Tariff Schedules of the United States, for ornamented fabrics, in the piece, and ornamented motifs, not specially provided for.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 12 per centum ad valorem, under item 148.12 of said tariff schedules, for insignia, of tinsel wire, of lame, of bullions, of metalized yarns, or of any combination thereof, for uniforms of the United States Armed Forces.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows :
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked JW (Initials) by J. E. Wargo (Name) on the invoices covered by the protests enumerated in schedule A, attached hereto and made a part hereof assessed with duty at 42%% ad valorem under Item 353.50, TSUS, consists of gold metalized thread sword knots and other military insignia for uniforms of the United States Armed Forces.
IT IS FURTHER STIPULATED AND AGREED that said merchandise consists of insignia which are required appurtenances on uniforms of the members of the United States Armed Forces.
*152IT IS FURTHER STIPULATED AND AGREED that the protests he submitted on this stipulation, said protests enumerated in schedule A, attached hereto and made a part hereof being limited to the merchandise marked “A” as aforesaid and to the claim that said merchandise is dutiable at 12% ad valorem under Item 748.12, TSUS, as insignia, of tinsel wire, of lame, of bullions, of metalized yarns, or of any combination thereof for uniforms of the United States Armed Forces.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in schedule A, attached hereto and made a part hereof are submitted for decision upon this stipulation, the same being limited to the merchandise and the issue described hereinabove and abandoned in all other respects.
Upon the agreed statement of facts, we hold the merchandise here in question marked and checked as aforesaid, to be dutiable at the rate of 12 per centum ad valorem, under item 748.12 of said tariff schedules, for insignia, of tinsel wire, of lame, of bullions, of metalized yarns, or of any combination thereof, for uniforms of the United States Armed Forces. To the extent indicated, the specified claim in the protests is sustained.
Judgment will be entered accordingly.